ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	Responsive to Applicant’s amendments with respect to claims 14 and 20,  the rejections set forth in the previous Office Action for being directed toward non-statutory subject matter are withdrawn.
Allowable Subject Matter
3.	  Remaining Claims 1, 3-7, 9-14, 16-18 and 20 are allowed.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding the independent claim 1,  the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a system for assisting remote operation of a work machine, the system comprising: a work machine; remote operations equipment arranged on the work machine and configured to capture information about the environment of the work machine and transmit the information to a remote control station; a remote control station configured to display images of the environment of the work machine; and an operator assist module configured for augmenting the information with a feature delineator, wherein the feature delineator delineates a feature of the information by overlaying the feature with a shape or symbol and the feature delineator is a smart feature delineator that changes as the relationship between the work machine and the feature changes.

Regarding the independent claim 14,  the prior arts of record fail to teach, make obvious , or suggest, alone or in combination,  a method of assisting remote operation of a work machine, comprising: receiving imagery and data relating to the environment of the work machine; identifying a feature in the imagery; wherein augmenting the imagery comprises overlaying the feature with a smart delineator in the form of a shape or symbol; and causing the smart delineator to change as the relationship between the work machine and the feature changes.

Regarding the independent claim 20,  the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a method of operating a work machine, comprising: operating the work machine from a remote control station; relying on visual displays to understand relationships between the work machine and a surrounding environment; manipulating controls at the remote control station based, at least in part, on the visual displays; and relying on  a feature delineator on the displays that delineates a feature of the surrounding environment to control the equipment, wherein the feature delineator delineates a feature of the information by overlaying the feature with a shape or symbol and the feature delineator is a smart feature delineator that changes as the relationship between the work machine and the feature changes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663